DETAILED ACTION
	This Office Action is in response to the Amendment filed 13 January 2022. Claim(s) 1-18 and 24-31 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 24, cancelled claim(s) 19-23 and 32-35.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11, 13-15, 17, 18, 24-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak (US 6,048,358) in view of Belhe et al. (US 2007/0156084A1, “Belhe”) in view of Fearnot et al. (US 2012/0310269A1, “Fearnot”).
Regarding claims 1, 13, 14, Barak discloses a percutaneous vascular surgical system including a sheath (14; Figs. 1) having a proximal end and a distal end that defines a main lumen extending therebetween. A reversibly inflatable first balloon (20; Fig. 1; C4; L57-65) is located about the sheath adjacent the distal end and is in fluid communication with at least one auxiliary lumen (22) defined by and formed within the sheath. A vascular closure device (44) is capable of being operated through the main lumen to seal an opening in a wall of a blood vessel through which vascular access of the sheath is achieved. The vascular closure device including a closure member in the form of a second balloon (48) and a catheter (46) on which the closure member is mounted to allow the closure member to be delivered through the main lumen. The second balloon being capable of changing between in a collapsed state and expanded state (Figs. 1, 4). However, Barak does not disclose that the first balloon is dimensioned when inflated to fully occlude a blood vessel through which vascular access of the sheath is achieved while leaving the distal end open or a negative pressure generator that is selectively connectable to the main lumen.
In the same field of endeavor, closure of access opening, Belhe teaches a sheath (120; Figs. 1, 2) having a proximal end and a distal end that defines a main lumen (122) extending therebetween. A negative pressure generator (136) is selectively connectable to the main lumen via a vacuum port (132; [0024]) and is capable of reversing blood flow in a blood vessel. A vascular closure device is capable of being operated through the main lumen to seal an opening in a wall of a blood vessel through which vascular access of the sheath is achieved. The vascular closure device including a closure member in the form of a sealant [0031] and a second balloon (114) and a 
In the same field of endeavor, vascular occlusion devices, Fearnot teaches a sheath (31) having proximal and distal ends and a reversibly inflatable balloon (34) adjacent the distal end. The balloon is capable of being inflated to fully occlude a blood vessel through which vascular access of the sheath is achieved while leaving the distal end open. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the balloon of the sheath of the combination of Barak and Belhe with the balloon as taught by Fearnot, as this modification involves the simple substitution of one balloon for another for the predictable result of providing a balloon that is capable of occluding an access site as well as the benefit of preventing blood flow within a vessel during a procedure.
Regarding claim 7, the combination of Belhe, Barak and Fearnot discloses that the negative pressure generator includes an at least partially evacuatable reservoir (136; Belhe) in the form of the container or tube of a syringe.
Regarding claims 8 and 9, the combination of Belhe, Barak and Fearnot discloses that the negative pressure generator is capable of generating a negative pressure of 50mmg or less and is a manually operable syringe [0029; Belhe]. It is noted that 50mmHg or less includes zero, thus the generator is capable of generating zero 
Regarding claim 10, the combination of Belhe, Barak and Fearnot discloses a manually operable valve disposed between the negative pressure generator and the main lumen [0029-0030; Belhe].
Regarding claim 11, the combination of Belhe, Barak and Fearnot discloses a port capable of connecting to a blood pressure gauge. It is noted that the blood pressure gauge is not positively recited (C4; L50-56; Barak). 
Regarding claim 15, the combination of Belhe, Barak and Fearnot discloses that the vascular closure device includes a sealant delivery system (138; Belhe; [0031]) that is capable of being operated through the sheath to dispense a sealant about an opening in a wall of a blood vessel through which vascular access of the sheath was achieved.
Regarding claims 17 and 18, the combination of Belhe, Barak and Fearnot discloses that a plug is capable of being delivered through the main lumen of the sheath and along the catheter (Fig. 6, 7; [0031]).
Regarding claim 24, Barak discloses a method of vascular surgery including a including a multi lumen sheath (14; Figs. 1) having a proximal end and a distal end that defines a main lumen extending therebetween. A reversibly inflatable first balloon (20; Fig. 1; C4; L57-65) is located about the sheath adjacent the distal end and is in fluid communication with at least one auxiliary lumen (22) defined by and formed within the sheath. A vascular closure device (44) passed through the main lumen to seal an opening in a wall of a blood vessel through which vascular access of the sheath is achieved. The vascular closure device including a closure member in the form of a 
In the same field of endeavor, closure of access opening, Belhe teaches a sheath (120; Figs. 1, 2) having a proximal end and a distal end that defines a main lumen (122) extending therebetween. A negative pressure generator (136) is selectively connectable to the main lumen via a vacuum port (132; [0024]) and suction is generated through the sheath during a surgical procedure that is performed [0030-0031]. A vascular closure device is passed through sheath prior to removing the sheath from the blood vessel [0028]. The sheath is withdrawn from the blood vessel and the opening in the blood vessel is sealed [0031]. The vascular closure device including a closure member in the form of a sealant [0031] and a second balloon (114) and a catheter (102) on which the closure member is mounted to allow the closure member to be delivered through the main lumen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided system of Barak with a negative pressure generator, passing a vascular closure device through the sheath prior to removing the sheath, sealing the vessel and withdrawing the sheath, as taught by Belhe, to remove fluids from the incision tract and sealing the vessel [0029, 0031].
In the same field of endeavor, vascular occlusion devices, Fearnot teaches a sheath (31) having proximal and distal ends and a reversibly inflatable balloon (34) 
Regarding claim 25
Regarding claim 26, the combination of Barak, Belhe and Fearnot discloses an extravascular application of a sealant about the opening via the sheath [0031; Belhe].
Regarding claim 27, the combination of Barak, Belhe and Fearnot discloses delivering a plug through the sheath and depositing the plug in or adjacent the sealant [Fig. 6; [0031; Belhe]. 
Regarding claim 28, the combination of Barak, Belhe and Fearnot discloses collapsing the closure member and withdrawing the closure member from the blood vessel via the opening [0033; Belhe].
Regarding claim 29, the combination of Barak, Belhe and Fearnot discloses applying manual compression against the opening [0033; Belhe].
Regarding claim 31, the combination of Barak, Belhe and Fearnot discloses effecting the reversal of blood flow in the vessel and surrounding vessels through the application of the negative pressure in order to assist in organ perfusion and/or emboli removal [0029; Belhe].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Mallaby (US 2010/0204712A1).
Regarding claim 2, the combination of Belhe, Barak and Fearnot does not disclose that the at least one auxiliary lumen is disposed concentrically of the main lumen. In the same field of endeavor, occlusion catheters, Mallaby teaches a catheter (102) including an inflation lumen defined by intra-luminal space (110) that communicates with balloon 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have . 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Garrison (US 2015/0327843A1).
Regarding claim 3, the combination of Belhe, Barak and Fearnot does not disclose a sidewall of the sheath that is reinforced.
In the same field of endeavor, which is vessel access and closure assistance, Garrison teaches a sheath (10) including a reinforcement layer of braids or coils [0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot with a sidewall having a reinforcement layer, as taught by Garrison, to provide pushability in sections where increased flexibility is not necessary. 
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Mathem et al. (US 2018/0132837A1, “Mathem”).
Regarding claim 4 and 5
In the same field of endeavor, which is catheter delivery systems, Mathem teaches a catheter that includes one or more curves wherein the curvature may be capable of being altered [0022]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot with preformed angulated portion, as taught by Mathem, to provide means to facilitate insertion and/or removal of the sheath into and along a patient’s blood vessel to a desired location [0022].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Taricco (US 2011/0282369A1).
Regarding claim 6, the combination of Belhe, Barak and Fearnot does not disclose that the sheath includes a circumferentially extending annular channel on an exterior of a sidewall of the sheath into which the first balloon is at least partially recessed when deflated.
In the same field of endeavor, which is occlusion catheter systems, Taricco teaches a catheter (10) having a balloon mounted on its distal end. A distal end includes an annular recess (15) into which the balloon may be housed when deflated. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot with an annular channel, as taught by Taricco, to provide means to facilitate passage through tissue by providing a smooth continuous exterior (C3;L44-50). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Lee (US 4,672,974).
Regarding claim 11, the combination of Belhe, Barak and Fearnot does not disclose a port capable of being connected to a blood pressure gauge.
In the same field of endeavor, which is catheterization procedures, Lee teaches a catheter including a port (16) connected to an auxiliary lumen (14) through which a blood pressure gauge may be used to obtain a measurement of mean pressure within a patient’s body (C5; L31-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot with a port that may be capable of connecting to a blood pressure gauge, as taught by Lee, to obtain a measurement of mean pressure within a patient’s body (C5; L31-42).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Wallace (US 6,315,768).
Regarding claim 11, the combination of Belhe, Barak and Fearnot does not disclose a port capable of being connected to a blood pressure gauge.
In the same field of endeavor, which is catheterization procedures, Wallace teaches a catheter including a port (16) that may be used to obtain a measurement of blood pressure within a patient’s body (C3; L31-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 1 above, and further in view of Torossian (US 5,851,210).
Regarding claim 12, the combination of Belhe, Barak and Fearnot does not disclose that the sheath includes a marker on either side of the first balloon.
In the same field of endeavor, which is balloon catheters, Torossian teaches a balloon catheter including a balloon (20) and a radiopaque marker (24, 28) disposed on the catheter on either side of the balloon (Fig. 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath of the combination of Belhe, Barak and Fearnot with a marker on either side of the balloon, as taught by Torossian, to provide means for standard fluoroscopy at a target region of a vessel (C5; L8-24).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 15 above, and further in view of Tegels et al (US 2013/0190813A1, “Tegels”).
Regarding claim 16, the combination of Belhe, Barak and Fearnot does not disclose that the catheter includes an internal bore through which the sealant may be delivered. 
In the same field of endeavor, which is vascular closure devices, Tegels teaches a catheter (14) disposed within a sheath (2). The catheter includes an internal bore (42; .
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belhe in view of Barak and Fearnot, as applied to claim 24 above and further in view of Kassab et al (US 2011/0144572A1, “Kassab”).
Regarding claim 30, the combination of Barak, Belhe and Fearnot discloses the utilizing negative pressure which is capable of being less than 50mmHg when the suction is first beginning to be applied but is silent about the amount of pressure after fully applied [0029; Belhe]. The combination of Barak, Belhe and Fearnot does not disclose utilizing a negative pressure of 50 mmHg or less in order to generate the suction and effect a reversal of flow.
In the same field of endeavor, which is catheter devices, Kassab teaches a method of sealing tissue wherein a catheter applies a suction of 10 mmHg through a suction port which is within the claimed range [0146]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of the combination of Barak, Belhe and Fearnot with the step of applying suction of less than 50 mmHg, as taught by Kassab, for the predictable result of generating suction to remove fluids from an incision tract.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasu (US 5,425,708) and Tegels (US 2014/0058440A1) disclose  catheters having an occluding balloon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771